Case: 19-51018     Document: 00515595112         Page: 1     Date Filed: 10/08/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 8, 2020
                                  No. 19-51018                             Lyle W. Cayce
                                Summary Calendar                                Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Larico Smith,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:05-CR-32-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Antonio Larico Smith, federal prisoner # 36478-180, appeals the
   district court’s denial of his motion for a reduction of sentence under the
   First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194 (2018), and
   the district court’s denial of his motion to reconsider that decision. Smith


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51018      Document: 00515595112            Page: 2    Date Filed: 10/08/2020




                                      No. 19-51018


   argues that the district court abused its discretion in denying a sentence
   reduction under the First Step Act because there was extensive evidence
   showing that his 347-month sentence was longer than necessary to comply
   with the sentencing goals of 18 U.S.C. § 3553(a).
          We generally review a district court’s decision whether to reduce a
   sentence pursuant to the First Step Act for abuse of discretion. United States
   v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699
   (2020). The denial of Smith’s motion for reconsideration is also reviewed
   for abuse of discretion. See United States v. Hassan, 83 F.3d 693, 697 (5th Cir.
   1996). “A district court abuses its discretion if it bases its decision on an error
   of law or a clearly erroneous assessment of the evidence.” United States v.
   Quintanilla, 868 F.3d 315, 319 (5th Cir. 2017) (internal quotation marks and
   citation omitted).
          Section 404 of the First Step Act gives courts the discretion to apply
   the Fair Sentencing Act of 2010 to reduce a prisoner’s sentence for certain
   covered offenses. § 404, 132 Stat. 5194, 5222; United States v. Hegwood, 934
F.3d 414, 416-17 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019). There is no
   dispute that Smith’s crack cocaine conviction was a covered offense, as the
   district court correctly determined. See Hegwood, 934 F.3d at 417. However,
   even if a defendant is eligible for resentencing under the First Step Act, he is
   not entitled to it, and the district court has broad discretion in determining
   whether to resentence. Jackson, 945 F.3d at 321.
          Smith has not shown that the district court’s assessment of the
   evidence was clearly erroneous. See Quintanilla, 868 F.3d at 319. Thus,
   although Smith disagrees with the weight given by the district court to the
   relevant factors, he has not demonstrated that the district court abused its
   broad discretion in declining to resentence him in accordance with the First




                                           2
Case: 19-51018    Document: 00515595112          Page: 3   Date Filed: 10/08/2020




                                  No. 19-51018


   Step Act. See Jackson, 945 F.3d at 319. Accordingly, the judgment of the
   district court is AFFIRMED.




                                       3